Case: 12-40812       Document: 00512087751         Page: 1     Date Filed: 12/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 18, 2012
                                     No. 12-40812
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALEJANDRO CASILLAS PRIETO, also known as Alex,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-169-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Alejandro Casillas Prieto appeals from his jury verdict conviction and life
sentence for conspiracy to possess with intent to manufacture and distribute 500
grams or more of a mixture or substance containing a detectable amount of
methamphetamine and/or 50 grams or more of methamphetamine (actual). His
sole argument on appeal is that his trial counsel rendered ineffective assistance
by failing to properly advise him regarding his lower sentencing exposure had
he pleaded guilty. Casillas Prieto contends that, with the proper advice, he

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40812     Document: 00512087751       Page: 2   Date Filed: 12/18/2012

                                   No. 12-40812

would not have rejected the Government’s plea offer and would have received a
lesser sentence than ultimately imposed. The Government moves for summary
affirmance or, alternatively, for an extension of time in which to file its brief.
      As a general rule, this court will not consider a claim of ineffective
assistance of counsel that was not raised in district court. United States v.
Miller, 406 F.3d 323, 335-36 (5th Cir. 2005). Moreover, the Supreme Court has
emphasized that a 28 U.S.C. § 2255 motion is the preferred method for raising
a claim of ineffective assistance of counsel. Massaro v. United States, 538 U.S.
500, 504 (2003). As the record for this case is not sufficiently developed to
qualify for an exception to that general rule, we decline to consider Casillas
Prieto’s ineffective assistance claim in this appeal without prejudice to his ability
to raise this claim in a § 2255 motion. See United States v. Higdon, 832 F.2d
312, 314 (5th Cir. 1987).
      Accordingly, the judgment of the district court is AFFIRMED.              The
Government’s motion for summary affirmance is DENIED. Because no further
briefing is required, the Government’s alternative motion for an extension of
time to file a brief is DENIED.




                                         2